DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No. US 11,039,157 B2
Claims 1, 9 & 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11 & 16 of Patent No. US 11,039,157 B2 in view of Akula et al.; “Description of SDR, HDR and 360° video coding technology proposal considering mobile application scenario by Samsung, Huawei, GoPro, and HiSilicon;”  Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 10th Meeting: San Diego, US, 10–20 Apr. 2018, JVET-J0024 (hereinafter Akula).

Patent – US 11,039,157 B2
Instant – 17/232,104
1. A method for video decoding in a decoder, comprising:
1. A method for video decoding in a decoder, comprising:
decoding prediction information of a block in a current picture from a coded video bitstream,
decoding prediction information of a block in a current picture from a coded video bitstream

the prediction information including index information for a first motion vector difference (MVD) of an affine model;
deriving a motion vector for one of the two or more control points of the block in the current picture based on at least the base predictor, the distance offset value
determining the first motion vector difference of the affine model 
determining parameters of the affine model based on the plurality of offset indices, each of the plurality of the offset indices including a respective pre-defined mapping table that includes indexes and corresponding offset values
based on the index information for the first motion vector difference and a pre-defined mapping of a plurality of indexes and a plurality of offset values; and
reconstructing at least a sample of the block in the current picture
reconstructing at least a sample of the block according to the affine model.

Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of US 11,039,157 B2 in that the instant application discloses the limitations of the prediction information including index information for a first motion vector difference (MVD) of an affine model. 
However, these limitation are known in the art as evidenced by Akula as noted below, wherein Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression (UMVE), discusses the distance index, as representative of the index information for a first MVD. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in US 11,039,157 B2 to incorporate and implement the ultimate motion vector expression tables of Akula as above, for UMVE provides a new motion vector expression with simplified signaling as Akula discusses in Sections 3.1.4.4 - 3.1.4.5.

Regarding claim 9, apparatus claim 9 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore, apparatus claim 9 corresponds to method claim 1, and is rejected with the same reasons of obviousness as outlined above.
Furthermore, US 11,039,157 B2 recites of processing circuitry [Claim 11].

Regarding claim 17, non-transitory computer-readable medium storing instructions claim 17 corresponds to the same method as claimed in claim 1, and therefore is also rejected with the same reasons of obviousness as outlined above.
Furthermore, US 11,039,157 B2 recites of a non-transitory computer-readable medium storing instructions [Claim 16].

Patent No. US 11,051,025 B2
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 & 20 of Patent No. US 11,051,025 B2 in view of Akula et al.; “Description of SDR, HDR and 360° video coding technology proposal considering mobile application scenario by Samsung, Huawei, GoPro, and HiSilicon;”  Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 10th Meeting: San Diego, US, 10–20 Apr. 2018, JVET-J0024 (hereinafter Akula).

Patent – US 11,051,025 B2
Instant – 17/232,104
5. A method for video decoding in a decoder, comprising:
1. A method for video decoding in a decoder, comprising:
decoding prediction information of a block in a current picture from a coded video bitstream,
decoding prediction information of a block in a current picture from a coded video bitstream

the prediction information including index information for a first motion vector difference (MVD) of an affine model;
determining a first motion vector difference of the affine mode
determining the first motion vector difference of the affine model 
according to which offset value of a second plurality of offset values is determined to be associated with a second index; the first plurality of offset values mapped to respective indexes
based on the index information for the first motion vector difference and a pre-defined mapping of a plurality of indexes and a plurality of offset values; and
reconstructing at least a sample of the block according to the affine model.
reconstructing at least a sample of the block according to the affine model.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 5 of US 10,970,983 B2 in that the instant application discloses the limitations of the prediction information including index information for a first motion vector difference (MVD) of an affine model. 
However, these limitation are known in the art as evidenced by Akula as noted below, wherein Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression (UMVE), discusses the distance index, as representative of the index information for a first MVD. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in US 11,051,025 B2 to incorporate and implement the ultimate motion vector expression tables of Akula as above, for UMVE provides a new motion vector expression with simplified signaling as Akula discusses in Sections 3.1.4.4 - 3.1.4.5.

Regarding claims (2-8), claims (2-8) in the instant application correspond to claims (5, 6, 6, 7, 8, 9, 10), respectively, in US 11,051,025 B2. 

Regarding claim (9-16), apparatus claim (9-16) is drawn to the apparatus using/performing the same method as claimed in claim (1-8). Therefore, apparatus claim (9-16) corresponds to method claim (1-8), and is rejected with the same reasons of obviousness as outlined above.
Furthermore, US 11,051,025 B2 recites of processing circuitry [Claim 11].

Regarding claim (17-20), non-transitory computer-readable medium storing instructions claim (17-20) corresponds to the same method as claimed in claim (1-4), and therefore is also rejected with the same reasons of obviousness as outlined above.
Furthermore, US 11,051,025 B2 recites of a non-transitory computer-readable medium storing instructions [Claim 20].

This is a nonstatutory double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0098063 A1) (hereinafter Chen) in view of Claims 2-4 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0098063 A1) (hereinafter Chen) in view of Akula et al.; “Description of SDR, HDR and 360° video coding technology proposal considering mobile application scenario by Samsung, Huawei, GoPro, and HiSilicon;”  Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 10th Meeting: San Diego, US, 10–20 Apr. 2018, JVET-J0024 (hereinafter Akula).

Regarding claim 1, Chen discloses a method for video decoding in a decoder, comprising:
decoding prediction information of a block in a current picture from a coded video bitstream [Paragraphs [0081] & [0109]-[0110], Fig. 1, 6B & 18, video decoder 30 decodes syntax elements from bitstream, including affine flag and List0 & List1 reference indices when affine flag is set to AF_INTER mode], the prediction information including index information for an affine model [Paragraphs [0109]-[0114], Fig. 6B, List0 & List1 reference indices containing indices with respective and corresponding affine MVP sets as prediction information, when affine flag is set to AF_INTER mode, and with ref_idx_10 and ref_idx_11 indexes]; and
reconstructing at least a sample of the block according to the affine model [Paragraphs [0235]-[0238], Reconstruction of current block by affine MVP set and MVDs].
However, Chen does not explicitly disclose the prediction information including index information for a first motion vector difference (MVD) of an affine model; and
determining the first motion vector difference of the affine model based on the index information for the first motion vector difference and a pre-defined mapping of a plurality of indexes and a plurality of offset values; and
Akula teaches of the prediction information including index information for a first motion vector difference (MVD) of an affine model [Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression (UMVE), Distance index, as index information for a first MVD]; and
determining the first motion vector difference of the affine model based on the index information for the first motion vector difference and a pre-defined mapping of a plurality of indexes and a plurality of offset values [Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression, Distance index, as index information for a first MVD, used to determine the pixel distance and direction for the MVD in accordance with the mapping provided in Tables 3-6, 3-7, and 3-8 all comprising indexes and pixel distances as offset values].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to incorporate and implement the ultimate motion vector expression tables of Akula as above, for UMVE provides a new motion vector expression with simplified signaling (Akula, Sections 3.1.4.4 - 3.1.4.5).

Regarding claim 2, Chen and Akula disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen discloses wherein the determining the first motion vector difference includes determining the first motion vector difference of the affine model [Paragraphs [0109]-[0114], [0120] & [0174], Fig. 6B, in AF_INTER mode, determining a motion vector difference to determine a control point motion vector]; and the method further includes deriving the affine model based on a predicted motion vector and the first motion vector difference [Paragraphs [0143], [0192], [0212], [0220], [0235]-[0237], Based on motion vector predictors included selected affine MVP set, as predicted motion vector, and MVDs, as motion vector difference, motion vectors of control points are determined, and an affine model is derived from motion vector of one control point and additional signaled model parameters].
However, Chen does not explicitly disclose determining the first motion vector difference of the affine model according to which offset value of the plurality of offset values is determined to be associated with a first index indicated by the index information.
Akula teaches determining the first motion vector difference of the affine model according to which offset value of the plurality of offset values is determined to be associated with a first index indicated by the index information [Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression (UMVE), Distance index, as index information for a first MVD, with pixel distances as offset values].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to incorporate and implement the ultimate motion vector expression tables of Akula as above, for UMVE provides a new motion vector expression with simplified signaling (Akula, Sections 3.1.4.4 - 3.1.4.5).

Regarding claim 3, Chen and Akula disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Akula teaches wherein the offset value of the plurality of offset values indicates a pixel distance of the first motion vector difference [Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression (UMVE), Distance index, as index information for a first MVD, with pixel distances as offset values].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to incorporate and implement the ultimate motion vector expression tables of Akula as above, for UMVE provides a new motion vector expression with simplified signaling (Akula, Sections 3.1.4.4 - 3.1.4.5).

Regarding claim 4, Chen and Akula disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Akula teaches further comprising: determining a direction of the first motion vector difference according to a second index indicated by the index information [Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression (UMVE), Direction index, as second index for a first MVD].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to incorporate and implement the ultimate motion vector expression tables of Akula as above, for UMVE provides a new motion vector expression with simplified signaling (Akula, Sections 3.1.4.4 - 3.1.4.5).

Regarding claim 5, Chen and Akula disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Akula teaches wherein the offset value of the plurality of offset values indicates a pixel distance of the first motion vector difference, and the first index is associated with both a direction and the pixel distance of the first motion vector difference [Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression (UMVE), Base candidate IDX is associated with Distance index and Direction IDX for a first MVD, having a distance offset and direction respectively].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to incorporate and implement the ultimate motion vector expression tables of Akula as above, for UMVE provides a new motion vector expression with simplified signaling (Akula, Sections 3.1.4.4 - 3.1.4.5).

Regarding claim 6, Chen and Akula disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen discloses of further comprising:
determining a second motion vector difference of the affine model [Paragraphs [0109]-[0114], [0192] & [0217]-[0224], Encoder signals motion vector difference associated with second index in the affine MVP set candidate list for List0 or List 1 motion vector predictor to construct control point motion vector], the first and second motion vector differences being for two control points [Paragraphs [0109]-[0114], [0192] & [0217]-[0224], Encoder signals motion vector differences indicating a difference for a motion vector of the two control points];
determining motion vectors for the two control points based on the first and second motion vector differences [Paragraphs [0237], Decoder adds MVDs to corresponding motion vector predictors to determine the motion vectors of the control points of the current block]; and
deriving a 4-parameter affine model based on the motion vectors of the two control points [Paragraphs [0104], [0110], [0121] & [0139]-[0141], top-left control point (V0) and top-right control point (V1) describes and represents a 4-parameter affine motion model].
However, Chen does not explicitly disclose determining a second motion vector difference of the affine model based on which of the plurality of offset values is associated with a third index indicated by the index information.
Akula teaches determining a second motion vector difference of the affine model based on which of the plurality of offset values is associated with a third index indicated by the index information [Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression (UMVE), Distance index, as third index information for a second MVD, with pixel distances as offset values].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to incorporate and implement the ultimate motion vector expression tables of Akula as above, for UMVE provides a new motion vector expression with simplified signaling (Akula, Sections 3.1.4.4 - 3.1.4.5).

Regarding claim 7, Chen and Akula disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen disclose further comprising:
determining a second motion vector difference of the affine model [Paragraphs [0109]-[0114], [0192] & [0217]-[0224], Encoder signals motion vector difference associated with second index (ref_idx_10) in the affine MVP set candidate list for List0 motion vector predictor to construct control point motion vector];
determining a third motion vector difference of the affine model [Paragraphs [0109]-[0114], [0192] & [0217]-[0224], Encoder signals motion vector difference associated with third index (ref_idx_11) in the affine MVP set candidate list for List 1 motion vector predictor to construct control point motion vector], the first, second, and third motion vector differences being for three control points [Paragraphs [0109]-[0114], [0192] & [0217]-[0224], Encoder signals motion vector differences indicating differences for motion vector for the three control points];
determining motion vectors for the three control points based on the first, second, and third motion vector differences [Paragraphs [0237], Decoder adds MVDs to corresponding motion vector predictors to determine the motion vectors of the control points of the current block]; and
deriving a 6-parameter affine model based on the motion vectors of the three control points [Paragraphs [0119]-[0123], [0141]-[0142], top-left control point (V0), top-right control point (V1), and bottom-left control point (V2) describes and represents a 6-parameter affine motion model].
However, Chen does not explicitly disclose determining a second motion vector difference of the affine model based on which of the plurality of offset values is associated with a third index indicated by the index information; and
determining a third motion vector difference of the affine model based on which of the plurality of offset values is associated with a fourth index indicated by the index information. 
Akula teaches determining a second motion vector difference of the affine model based on which of the plurality of offset values is associated with a third index indicated by the index information; and determining a third motion vector difference of the affine model based on which of the plurality of offset values is associated with a fourth index indicated by the index information [Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression (UMVE), Distance index, as third and fourth index information for a second and third MVD, with pixel distances as offset values].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to incorporate and implement the ultimate motion vector expression tables of Akula as above, for UMVE provides a new motion vector expression with simplified signaling (Akula, Sections 3.1.4.4 - 3.1.4.5).
 
Regarding claim 8, Chen and Akula disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen discloses of further comprising:
determining the first motion vector difference for a first control point [Paragraphs [0109]-[0114], [0192] & [0217]-[0224], Encoder signals motion vector difference associated with each index in associated with the index of selected affine MVP set candidate list for List0 or List 1 motion vector predictor to construct control point motion vector];
predicting a second motion vector difference for a second control point based on the first motion vector difference [Paragraphs [0217]-[0224], Encoder signals motion vector difference indicating difference for motion vector for the control point];
decoding a prediction error to correct the second motion vector difference from the coded video bitstream [Paragraphs [0217]-[0224], Encoder signals motion vector difference indicating difference for motion vector];
determining a first motion vector for the first control point and a second motion vector for the second control point based on the first motion vector difference and the corrected second motion vector difference [Paragraphs [0237], Decoder adds MVDs to corresponding motion vector predictors to determine the motion vectors of the control points of the current block]; and
deriving the affine model at least based on the first motion vector for the first control point and the second motion vector for the second control point [Paragraphs [0104], [0110] & [0139]-[0141], top-left control point (V0) and top-right control point (V1) describes and represents a 4-parameter affine motion model].
However, Chen does not explicitly disclose determining the first motion vector difference for a first control point based on an offset value of the plurality of offset values associated with a first index indicated by the index information.
Akula teaches determining the first motion vector difference for a first control point based on an offset value of the plurality of offset values associated with a first index indicated by the index information [Sections 3.1.4.4 - 3.1.4.5, Ultimate Motion Vector Expression (UMVE), Distance index, as third index information for a second MVD, with pixel distances as offset values].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to incorporate and implement the ultimate motion vector expression tables of Akula as above, for UMVE provides a new motion vector expression with simplified signaling (Akula, Sections 3.1.4.4 - 3.1.4.5).

Regarding claim (9-16), apparatus claim (9-16) is drawn to the apparatus using/performing the same method as claimed in claim (1-8). Therefore, apparatus claim (9-16) corresponds to method claim (1-8), and is rejected with the same reasons of obviousness as outlined above.
Furthermore, Chen discloses of processing circuitry [Paragraphs [0061]-[0063], Microprocessors].

Regarding claim (17-20), non-transitory computer-readable medium storing instructions claim (17-20) corresponds to the same method as claimed in claim (1-4), and therefore is also rejected with the same reasons of obviousness as outlined above.
Furthermore, Chen discloses of a non-transitory computer-readable medium storing instructions [Paragraph [0063], Techniques implemented in software, device may store instructions for the software in suitable non-transitory computer-readable medium].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487